The disclosure is objected to because of the following informalities: Page 6, in paragraph [0029], second line therein, it is noted that --and throughout the detail description-- should be inserted after “drawings” for an appropriate characterization. Pages 7 & 8, note that brief descriptions of Figs. 4A, Fig. 4B and Fig. 7A need to be provided for clarity and completeness of description. Page 10, in paragraph [0063], 18th line therein and page 28, in paragraph [0118], second line therein, note that the respective subscripted parameter associated with “λ” is vague in meaning, at these instances and thus appropriate clarification is needed. Page 11, in paragraph [0065], 17th line therein, note that the pronoun “they” should be rewritten as --the positions-- to indicate the intended feature for clarity and completeness of description. Page 12, in paragraph [0067], second line therein, note that the recitation of “structure, also denoted a texture, 15” should be rewritten as -- structure 15, also denoted as a texture,-- for an appropriate characterization; 5th line therein, note that the pronoun “it” should be rewritten as --the flange adapter element-- to indicate the intended feature for clarity and completeness of description. Page 12, in paragraph [0068], first line therein, note that the “,” (i.e. after “structure”) should be deleted, as being unnecessary. Page 14, in paragraph [0075], first line therein, note that the recitation of “Through the provisioning” is vague in meaning and thus appropriate clarification is needed. Page 15, in paragraph [0077], 5th & 6th lines therein, note that --signal-- should be inserted prior to “transmission” and “reflection”, respectively at these instances for an appropriate characterization; 7th line therein, note that the recitation of “very tightly by screws which are drawn very tight” is vague in meaning and should be rewritten for a more clearer description. Page 15, in paragraph [0078], 6th, 7th, 12th, 14th & 15th lines therein; page 19, in th line therein; page 21, in paragraph [0090], second line therein; page 25, in paragraph [0107], 7th line therein: note that the respective pronoun “it” should be correspondingly rewritten, at these instances to indicate the intended feature for clarity and completeness of description. Page 16, in paragraph [0079], 5th line therein, note that the term “cf.” is vague in meaning and thus appropriate clarification is needed. Page 16, in paragraph [0080], note that “holes 120” appears that it should be rewritten as --holes 210-- for an appropriate characterization. Page 17, in paragraph [0082], note that the reference to “holes 120, 220” are vague in meaning, especially since Fig. 3B does not actually depict such holes and thus appropriate clarification is needed. Page 18, in paragraph [0082], 14th line therein, note that the pronoun “they” should be rewritten as --these screws-- to indicate the intended feature for clarity and completeness of description; 16th line therein, note that the term “Thereby” should be rewritten as --Accordingly,-- for an appropriate characterization. Page 19, in paragraph [0085], 8th line therein, note that the reference to “Figs. 1-4” should be rewritten to include the appropriate sequence of drawing numbering for clarity and completeness of description; 14th & 15th lines therein, note that the recitation of “some embodiment alternative” should be rewritten as --some alternative embodiment-- for idiomatic clarity. Page 19, in paragraph [0085], 29th line therein; page 20, in paragraph [0086], second line therein; page 23, in paragraph [0102], third line therein: note that the label “13 A” (i.e. paragraph [0085]) should be rewritten as --13A--, note that “1 OA” should be rewritten as --10A-- and note that “7 A” should be rewritten as --7A--, respectively at these instances for idiomatic clarity. Page 20, in paragraph [0088], 17th & 19th lines therein, note that “thickness” (d1, d2) need to b respectively associated with --Fig. 2-- for consistency with the labeling therein. Page 23, in paragraph [0099], third line therein, note that the pronoun “they” should be rewritten to indicate the intended feature for clarity and .  Appropriate correction is required.
The drawings are objected to because of the following: In Figs 1 & 2, note that a reference label --10-- needs to be provided; In Fig. 7B, note that a reference label --23B-- needs to be provided; in Fig. 7D, note that a reference label --15B-- needs to be provided; In Fig. 11, note that a reference label --15D-- needs to be provided.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15; 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 16, 27, 29, note that the respective recitation of “the waveguide flange” is vague in meaning as to whether such a recitation relates to the “first waveguide flange” or to the “waveguide flange adapter”. Appropriate clarification is needed.
In claim 5, line 5, note that the recitation of “a height of a of” is vague in meaning and thus appropriate clarification is needed; line 7, note that the recitation of “in both interconnecting waveguide flanges” is vague in meaning, especially since no “interconnecting waveguide flanges” have been positively recited. Appropriate clarification is needed.
In claim 8, lines 6 & 7, note that the recitation of “the protruding element” is vague in meaning, especially since it is unclear which one of the “number of protruding elements” is intended by such a recitation and thus appropriate clarification is needed.
interconnecting element” have been positively recited. Appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 2, last line, should --through the waveguide flange adapter element-- be inserted after “flange” for an appropriate characterization?
In claim 8, line 3, note that --providing a-- should be inserted prior to “low” for an appropriate characterization; line 4, note that the recitation of “high transmission coefficient between” should be rewritten as --a high transmission coefficient, respectively between-- for an appropriate characterization.
In claim 12, line 3, it is noted that “flange
In claim 16, line 13,it is  noted that the term “two” should be rewritten as --first and second-- for consistency in claim terminology.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-9, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the Rahiminejad et al article, published 22 July 2014 (cited by applicants’). 
The Rahiminejad et al article {i.e. Figures 3 & 4(a)} discloses an arrangement for interconnecting waveguides, comprising waveguide flange adapter elements (i.e. textured flange) having a first surface that includes a periodic or quasi-periodic structure {i.e. protruding 
Claims 16, 18-20 are allowable over the prior art of record since the Rahiminejad et al fails to teach or suggest that there is more than one waveguide flange adapter element (i.e. .
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee